           Case 5:21-cv-00395-C Document 6 Filed 06/09/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

WAYNE L. ALLEN,                             )
                                            )
                     Petitioner,            )
                                            )
vs.                                         )          No. CIV-21-395-C
                                            )
LUKE PETTIGREW,                             )
                                            )
                     Respondent.            )

                                       ORDER

       This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Gary M. Purcell on May 3, 2021. The court file reflects

that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

       Accordingly, the Report and Recommendation of the Magistrate Judge (Dkt. No. 5)

is adopted and the Application for Leave to Proceed in Forma Pauperis (Dkt. No. 2) is

denied. If the filing fee is not paid within twenty (20) days from the date of this Order,

the action will be dismissed.

       IT IS SO ORDERED this 9th day of June 2021.
